Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims, file on 9/22/21 under 37 CFR 1.132, canceling claim 6, has been entered.

Information Disclosure Statement
Both IDS’s, filed on 9/15/21, have been considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        
/BINH X TRAN/Primary Examiner, Art Unit 1713